KOELSCH, Circuit Judge
(concurring).
As the court’s opinion indicates, the trial judge held Union liable in damages under each of two unrelated theories:
1. the gratuitous assumption of the repair of the damaged vessel,1 and
2. a contractual obligation arising under the policy of insurance. Stanley v. Onetta Boat Works, Inc., 303 F.Supp. 99 (D.Or.1969).
This court affirms the judgment on both bases. I have grave doubts that Union’s obligation extended beyond liability for injury to the vessel itself during construction.
The policy of insurance in terms provides that Union shall not be liable for “any consequential damages or loss through delay.” Even if the meaning of “consequential damages” is ambiguous, I am not convinced that the same may be said of the succeeding phrase “loss through delay.” But I express no views on that matter.
The evidence does fully support the findings essential to the trial judge’s conclusion that Union was liable as a volunteer wholly aside from the policy of insurance. I therefore concur in affirmance of the judgment.

. “It is ancient learning that one who assumes to act, even though gratuitously, may thereby become subject to the duty of acting carefully, if he acts at all.” Glanzer v. Shepard, 233 N.Y. 236, 135 N.E. 275 (1922).